Name: Commission Regulation (EC) No 938/97 of 26 May 1997 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: natural environment;  marketing;  environmental policy;  international trade;  trade policy
 Date Published: nan

 30 . 5 . 97 EN Official Journal of the European Communities No L 140/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC ) No 938/97 of 26 May 1997 amending Council Regulation (EC ) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EC ) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein ( ] ) and in particular Article 19 ( 2 ) thereof, 1 . The following points are inserted after point 18 of the Notes on interpretation of Annexes A, B, C and D in the Annex : ' 19 . In respect of fauna species listed in Annex D , the provisions , shall apply only to live specimens and whole or substantially whole , dead specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered : #1 Any whole or substantially whole skins , raw or tanned . #2 Any feathers or any skin or other part with feathers on it . 20 . In respect of flora species listed in Annex D , the provisions shall apply only to live specimens except taxa which are annotated as follows to how that other parts and derivatives are also covered : #3 Dried and fresh plants , including; leaves , roots/rootstock, stems , seeds/spores , bark and fruits .' Whereas Article 21 ( 3 ) ( b ) of Regulation (EC ) No 338/97 provides that the Commission adopt a Regulation amending Annex D into a representative list of species meeting the criteria laid down in Article 3 (4 ) ( a ) of that Regulation; Whereas the Scientific Review Group has been consulted on the species to be included in Annex D ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee established pursuant to Article 18 of Regulation (EC ) No 338/97 , 2 . Annex D to Council Regulation (EC ) No 338/97 is hereby replaced by Annex D to this Regulation . HAS ADOPTED THIS REGULATION : Article 2 Article 1 Regulation (EC ) No 338/97 is amended as follows : H OJ No L 61 , 3 . 3 . 1997, p. 1 . This Regulation shall enter into force on 1 June 1997 . No L 140/2 1 EN Official Journal of the European Communities 30 . 5 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1997. For the Commission Ritt BJERREGAARD Member of the Commission 30 . 5 . 97 | EN | Official Journal of the European Communities No L 140/3 ANNEX ¢ANNEX D FAUNA MAMMALIA CARNIVORA Canidae Mustelidae AVES CASUARI1FORMES Casuariidae PELECANIFORMES Pelecanidae CICONIIFORMES Ciconiidae ANSERIFORMES Anatidae GALLIFORMES Megapodiidae Cracidae Phasianidae COLUMBIFORMES Columbidae PICIFORMES Capitonidae Vulpes vulpes griffithi #1 ( Red fox ) ( III IN ) Vulpes vulpes montana #1 (Red fox ) ( III IN ) Vulpes vulpes pusilla (') #1 ( Red fox ) ( III IN ) Mustella erminea ferghanae #1 ( Stoat ) ( III IN ) Casuarius bennetti (Dwarf cassowary ) Casuarius casuarius #2 (Southern cassowary ) Pelecanus pbilippensis ( Spot-billed pelican ) Mycteria leucocephala ( Painted stork ) Anas melleri (Meller 's duck ) Stictonetta naevosa ( Freckled duck ) Megapodius wallacei (Moluccan scrub fowl ) Penelope pileata (White-crested guan ) Arborophila gingica (White-necklaced partridge ) Chrysolophus amherstiae #2 ( Lady Amherst 's pheasant ) Chrysolophus pictus #2 (Golden pheasant ) Syrmaticus reevesii #2 ( Reeves's pheasant ) Tragopan temminckii (Temminck's tragopan ) Columba oenops (Peruvian pigeon ) Ducula pickeringii (Grey imperial-pigeon ) Gallicolumba criniger (Mindanao bleeding-heart ) Ptilinopus marchei ( Flame-breasted fruit-dove ) Treron sieboldii (White-bellied green-pigeon ) Turacoena modesta ( Black cuckoo-dove ) Eubucco tucinkae ( Scarlet-hooded barbet ) Megalaima rafflesii ( Red-crowned barbet ) (') Includes synonym Vulpes vulpes leucopus . No L 140/4 EN Official Journal of the European Communities 30 . 5 . 97 Andigena cucullata (Hooded mountain-toucan ) Andigena bypoglauca ( Grey-breasted mountain-toucan ) Andigena nigrirostris ( Black-billed mountain-toucan ) Ramphastidae PASSERIFORMES Cotingidae Pittidae Procnias nudicollis ( Bare-throated bellbird ) Pitta angolensis (African pitta ) Pitta brachyura ( Indian pitta ) Pitta moluccensis ( Blue-winged pitta ) Pitta nipalensis ( Blue-naped pitta ) Pitta oatesi ( Rusty-naped pitta ) Pitta sordida (Hooded pitta ) Pitta steerii (Azure-breasted pitta ) Pycnonotus jocosus ( Red-whiskered bulbul ) Pycnonotus zeylanicus ( Straw-crowned bulbul ) Bombycilla japonica (Japanese waxwing ) Pycnonotidae Bombycillidae Muscicapidae Cinclidium frontale ( Blue-fronted robin ) Cochoa azurea ( Javan cochoa ) Cochoa purpurea ( Purple cochoa ) Copsycbus malabaricus (White-rumped shama ) Cyanoptila cyanomelana ( Blue-and-white flycatcher ) Garrulax formosus ( Red-winged laughing thrush ) Carrulax galbanus (Yellow-throated laughing thrush ) Garrulax milleti ( Black-hooded laughing thrush ) Garrulax milnei ( Red-tailed laughing thrush ) Luscinia pectardens (') ( Firethroat ) Niltava davidi ( Fujian niltava ) Paradoxornis heudei ( Reed parrotbill ) Stachyris wbiteheadi ( Chestnut-faced babbler ) Swynnertonia swynnertoni (-) ( Swynnerton's robin ) Terpsiphone atrocaudata (Japanese paradise-flycatcher ) Sittidae Nectariniidae Zosteropidae Emberizidae Turdus dissimilis ( Black-breasted thrush ) Turdus mupinensis ( Chinese thrush ) Zoothera monticola (Long-billed thrush ) Sitta magna ( Giant nuthatch ) Anthreptes reichenowi ( Plain-backed sunbird ) Arachnothera clarae (Naked-faced spiderhunter ) Zosterops palpebrosus ( Oriental white-eye ) Dacnis nigripes ( Black-legged dacnis ) Latoucheornis siemsseni ( Slaty bunting ) Sporophila falcirostris (Temminck 's seedeater ) Sporophila frontalis ( Buffy-throated seedeater ) Sporophila hypochroma (Grey-and-chestnut seedeater ) Sporophila palustris (Marsh seedeater ) Tangara varia (Dotted tanager ) Sturnella militaris ( Pampas meadowlark )Icteridae Fringillidae Estrildidae Carpodacus roborowskii (Tibetan rosefinch ) Amandava formosa ( Green avadavat ) Erythrura coloria ( Red-eared parrotfinch ) Erythrura viridifacies ( Green-faced parrotfinch ) Lonchura nevermanni ( Grey-crowned munia ) Lonchura stygia ( Black munia ) Padda fuscata (Timor sparrow ) Padda oryzivora (Java sparrow) (') Also referenced as Erithacus pectardens . ( 2 ) Also referenced as Pogonocichla swynnertoni . 30 . 5 . 97 EN Official Journal of the European Communities No L 140/5 Ploceidae Sturnidae Corvidae Euplectes jacksoni (Jackson 's widowbird ) Sturnus erythropygius (White-headed starling ) Sturnus sericeus (Red-billed starling ) Cissa thalassina ( Short-tailed magpie ) Cyanocorax caeruleus (Azure jay ) Cyanocorax dickeyi (Tufted jay ) Platysmurus leucopterus ( ) ( Black-magpie ) REPTILIA SAURIA Gekkonidae Geckolepis maculata ( Peters ' spotted gecko ) Rhacodactylus auriculatus (New Caledonia bumpy gecko ) Rhacodactylus ciliatus (Guichenot's giant gecko ) Rhacodactylus leachianus (New Caledonia giant gecko ) Uroplatus spp . namely : Uroplatus alluaudi (Northern flat-tail gecko ) Uroplatus ebenaui (Nosy Be flat-tail gecko ) Uroplatus fimbriatus (Common flat-tail gecko ) Uroplatus guentheri ( Gunther's flat-tail gecko ) Uroplatus benkeli Uroplatus lineatus ( Lined flat-tail gecko ) Uroplatus malabelo Uroplatus pbantasticus Uroplatus sikorae ( Southern flat-tail gecko ) Acanthosaura armata (Armoured pricklenape ) Brookesia decaryi ( Spiny leaf chameleon ) Brookesia ebenaui (Northern leaf chameleon ) Brookesia minima (Minute leaf chameleon ) Brookesia perarmata (Antsingy leaf chameleon ) Brookesia stumpffi ( Planted leaf chameleon ) Brookesia superciliaris (Brown leaf chameleon ) Brookesia thieli ( Domergue 's leaf chameleon ) Agamidae Chamaeleonidae Cordylidae Zonosaurus karsteni (Karsten's girdled lizard ) Zonosaurus laticaudatus (Western girdled lizard ) Zonosaurus madagascariensis (Madagascar girdled lizard ) Zonosaurus quadrilineatus ( Four-lined girdled lizard ) Scincidae Tiliqua gerrardii ( Pinktongue skink ) Tiliqua gigas (Giant bluetongue skink ) Tiliqua scincoides (Eastern bluetongue skink ) Tribolonotus gracilis ( Crocodile skink ) Tribolonotus novaeguineae (New Guinea helmet skink ) Xenopeltis unicolor #1 ( Sunbeam snake ) SERPENTES Xenopeltidae Acrochordidae Colubridae Acrochordus javanicus #1 (Java file snake ) Acrochordus granulatus #1 ( Little file snake ) Ahaetulla prasina #1 (Oriental whip snake ) Boiga dendrophila #1 (Mangrove-snake ) Elaphe carinata #1 (Taiwan stink snake ) (') Also referenced as Platylophus leucopterus . No L 140/6 EN Official Journal of the European Communities 30 . 5 . 97 Elaphe radiata #1 (Radiated rat snake ) Elaphe taeniura #1 (Taiwan beauty snake ) Enhydris bocourti #1 (Bocourt 's water snake ) Enhydris chinensis #1 (Chinese water snake ) Enhydris enhydris #1 (Rainbow water snake ) Enhydris plumbea #1 (Yellowbelly water snake ) Homalopsis buccata #1 (Masked water snake ) Langaha nasuta (Northern leafnose snake ) Leioheterodon madagascariensis (Madagascar menarana snake ) Ptyas korros #1 ( Indian rat snake ) Rhabdophis chrysargus #1 ( Specklebelly keelback ) Rhabdophis subminiatus #1 (Redneck keelback ) Zaocys dhumnades #1 (Cantor's rat snake ) Elapidae Bungarus candidus #1 (Blue krait ) Laticauda spp ., namely: Laticauda colubrina #1 (Banded sea snake ) Laticauda crockeri #1 ( Crocker's sea snake ) Laticauda laticaudata #1 (Black-banded sea krait ) Laticauda schistorhynchus #1 (Flat-tailed sea snake ) Laticauda semifasciata #1 (Chinese sea snake ) Calloselasma rhodostoma #1 (Malayan pit viper )Viperidae Hydrophiidae Hydrophis spp ., namely: Hydrophis atriceps #1 (Southeast Asia sea snake ) Hydrophis belcheri #1 (Belcher 's sea snake ) Hydrophis bituberculatus #1 (Belcher 's sea snake ) Hydrophis brookei #1 (Brooke's sea snake ) Hydrophis caerulescens #1 (Dark blue-banded sea snake ) Hydrophis cantoris #1 (Gunther's sea snake ) Hydrophis coggerie #1 (Cogger 's sea snake ) Hydrophis cyanocinctus #1 (Annulated sea snake ) Hydrophis czeblukovi #1 (Czeblukov's sea snake ) Hydrophis elegans #1 (Elegant sea snake ) Hydrophis fasciatus #1 (Striped sea snake ) Hydrophis geometricus #1 (Geometric sea snake ) Hydrophis gracilis #1 ( Smallhead sea snake ) Hydrophis inornatus #1 (Blue-grey sea snake ) Hydrophis klossi #1 (Kloss's sea snake ) Hydrophis lamberti #1 (Lambert 's sea snake ) Hydrophis lapemoides #1 ( Persian Gulf sea snake ) Hydrophis macdowelli #1 (McDowell 's sea snake ) Hydrophis mamillaris #1 (Bombay sea snake ) Hydrophis melanocephalus #1 (Black-headed sea snake ) Hydrophis melanosoma #1 (Black-striped sea snake ) Hydrophis obscurus #1 (Russel 's sea snake ) Hydrophis ornatus #1 (Reef sea snake ) Hydrophis pacificus #1 ( Pacific sea snake ) Hydrophis parviceps #1 ( Smith 's sea snake ) Hydrophis semperi #1 (Garman 's sea snake ) Hydrophis spiralis #1 (Yellow sea snake ) Hydrophis stricticollis #1 (Collared sea snake ) Hydrophis torquatus #1 (West Coast black-headed sea snake ) Hydrophis vorisi #1 (Kharin 's sea snake ) Lapemis curtus (') #1 (Shaw's sea snake ) PISCES SYNGNATHIFORMES Syngnathidae Hippocampus spp ., namely : Hippocampus abdominalis ( 1 ( Big-bellied seahorse ) (') Includes Lapemis hardwickii . ( 2 ) Includes Hippocampus agnesiae, Hippocampus bleekeri, Hippocampus graciliformis and Hippocampus macleayina . 30 . 5 . 97 EN Official Journal of the European Communities No L 140/7 Hippocampus aimei Hippocampus angustus (') (Western Australian seahorse ) Hippocampus bargibanti Hippocampus bicuspis Hippocampus borbonensis Hippocampus brachyrhynchus Hippocampus breviceps ( 2 ) ( Short-headed seahorse ) Hippocampus camelopardalis (') ( Giraffe seahorse ) Hippocampus capensis (Knysna seahorse ) Hippocampus comes Hippocampus coronatus ( 4 ) ( Crowned seahorse ) Hippocampus erectus ( 5 ) ( Lined seahorse ) Hippocampus erinaceus Hippocampus fuscus ( 6 ) ( Sea pony ) Hippocampus hippocampus ( 7 ) ( Short-snouted seahorse ) Hippocampus histrix (Thorny/spiny seahorse ) Hippocampus horai Hippocampus ingens ( x ) ( Giant seahorse ) Hippocampus japonicus (Japanese seahorse ) Hippocampus jayakari Hippocampus kaupii Hippocampus kelloggi Hippocampus kuda ( 9 ) ( Yellow seahorse ) Hippocampus lichensteinii ( ) Hippocampus minotaur ( Bullneck seahorse ) Hippocampus planifrons ( n ) ( Low-crowned seahorse ) Hippocampus ramulosus ( 12 ) ( Long-snouted seahorse ) Hippocampus reidi (") ( Slender seahorse ) Hippocampus sindonis Hippocampus spinosissimus ( Hedgehog seahorse ) Hippocampus takakurae Hippocampus taeniops Hippocampus trimaculatus ( 14 ) (Three-spotted seahorse ) Hippocampus tristis Hippocampus whitei ( 15 ) (White 's seahorse ) Hippocampus zebra Hippocampus zosterae ( 16 ) FLORA AGAVACEAE Calibanus bookeri Dasylirion longissimum ( Beargrass ) ARACEAE Arisaema dracontium ( Green dragon ) Arisaema erubescens ') Includes Hippocampus elongatus and Hippocampus subelongatus . : ) Includes Hippocampus tuberculatus . ') Includes Hippocampus subcoronatus . 4 ) Includes Hippocampus fasciatus and Hippocampus mohnikei . ') Includes Hippocampus brunneus , Hippocampus fascicularis , Hippocampus budsonius , Hippocampus kinkaidi , Hippocampus laevicaudatus , Hippocampus marginalis , Hippocampus punctulatus , Hippocampus stylifer , Hippocampus tetragonurus and Hippocampus villosus . 6 ) Includes Hippocampus obscurus . Includes Hippocampus antiquorum , Hippocampus antiquus, Hippocampus brevirostris , Hippocampus europeaus . Hippocampus heptagonus . Hippocampus pentagonus and Hippocampus vulgaris . s ) Includes Hippocampus ecuadorensis , Hippocampus gracilis , Hippocampus bildebrandi and Hippocampus ringens . '') Includes Hippocampus atterimus , Hippocampus barbouri , Hippocampus fisheri . Hippocampus bilonis , Hippocampus melanospilos , Hippocampus moluccensis . Hippocampus natalensis , Hippocampus polytaenia , Hippocampus rhyncomacer, Hippocampus taeniopterus and Hippocampus valentyni. 10 ) Includes Hippocampus suezensis . 11 ) Includes Hippocampus dahli and Hippocampus lenis . I2 ) Includes Hippocampus atrichus , Hippocampus guttulatus , Hippocampus jubatus , Hippocampus longirostris , Hippocampus microcoronatus , Hippocampus microstephanus . Hippocampus multiannularis . Hippocampus rosaceus and Hippocampus trichus . n ) Includes Hippocampus obtusus and Hippocampus poeyi. I4 ) Includes Hippocampus chinensis . Hippocampus kampylotrachelos . Hippocampus manadensis , Hippocampus mannulus and Hippocampus sexmaculatus . Includes Hippocampus novaebollandiae . 16 ) Includes Hippocampus regulus and Hippocampus rosamondae . No L 140/8 EN Official Journal of the European Communities 30 . 5 . 97 Arisaema galeatum Arisaema jacquemontii Arisaema nepenthoides Arisaema sikokianum Arisaema speciosum Arisaema thunbergii var . urashima Arisaema tortuosum Arisaema triphyllum (Jack-in-the-pulpit ) Biarum davisii davisii Biarum davisii marmarisense&lt; Biarum ditschianum Arnica montana #3 (Mountain tobacco ) Othonna armiana Othonna cacalioides Othonna clavifolia Othonna euphorbioides Othonna hallii Othonna herrei Othonna lepidocaulis Othonna lobata Othonna retrorsa Arctostaphylos uva-ursi #3 (Bearberry ) Gentiana lutea #3 (Great yellow gentian ) Lycopodium clavatum #3 (Stagshorn clubmoss ) Menyanthes trifoliata #3 (Bogbean ) Cetraria islandica #3 Adenia fruticosa (Desert rose ) Adenia glauca (Desert rose ) Adenia pechuelli ( Desert rose ) Adenia spinosa (Desert rose ) Ceraria spp ., namely : Ceraria carrissoana Ceraria fruticulosa Ceraria gariepina Ceraria longipedunculata Ceraria namaquensis Ceraria pygmaea Ceraria schaeferi Adonis vernalis #3 (Yellow adonis ) Trillium cateshaei (Rosy wakerobin ) Trillium cernuum (Nodding trillium ) Trillium flexipes (Drooping trillium ) Trillium grandiflorum (White wakerobin ) Trillium luteum Trillium pusillum Trillium recurvatum (Purple trillium ) Trillium rugelii Trillium sessile (Wakerobin wood-lily ) Trillium undulatum (Painted wood-lily )' COMPOSITAE (ASTERACEAE) ERICACEAE GENTIANACEAE LYCOPODIACEAE MENYANTHACEAE PARMELIACEAE PASSIFLORACEAE PORTULACACEAE RANUNCULACEAE TRILLACEAE